Citation Nr: 1638621	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for residuals of fractured jaw including temporomandibular joint disease.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to special monthly pension.

4.  Entitlement to compensation under 38 U.S.C. 1151 for a skin disability of bilateral buttock due to VA medical treatment.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder to include a nervous disorder, and if so, whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  He served on active duty for training from November 1960 to May 1961.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a    rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

Review of the record shows that the Veteran and his representative filed notices of disagreement for a March 2014 Agency of Original Jurisdiction (AOJ) determination.  It appears that the AOJ is working on these issues but in the abundance of caution, the Board refers these matters to the AOJ for appropriate action to include issuance of a statement of the case.

The issues on appeal of entitlement to a disability evaluation in excess of 20 percent for residuals of fractured jaw, special monthly pension, compensation under 38 U.S.C. § 1151 for a skin disability of bilateral buttock due to VA medical treatment, and service connection for psychiatric disorder to include a nervous disorder and service connection for back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1972 decision, the RO denied service connection for a nervous disorder to include schizophrenia on the basis that there was no evidence that a psychiatric disorder was incurred in or was aggravated by service.   

2.  Evidence received since the March 1972 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The evidence received subsequent to the March 1972 rating decision is new and material and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

2.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a March 1972 decision, the RO denied service connection for a nervous disorder since this disorder was not incurred in or aggravated by active service.  The evidence of record at the time of the March 1972 decision consisted of the Veteran's service treatment records, the Veteran's statements, and VA treatment records dated in 1970.  

The Veteran was notified of the March 1972 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the March 1972 rating decision.  Therefore, the March 1972 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In February 2012, the Veteran applied to reopen his previously denied claim for service connection for a nervous disorder.  The additional evidence received in support of his claim includes the Veteran's own lay statements and VA treatment records.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  A June 2012 VA psychiatric consult shows diagnoses of anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified, rule out delirium.  

In an October 2012 statement, the Veteran indicated that he was beat up in active service and this led to the nervous disorder.  He stated that while on active duty in Fort Jackson, one night, he was assaulted by five white guys and he was beaten up, and sustained the jaw fracture.  He stated that after that, he suffered from a nervous condition.  

This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in March 1972.  The October 2012 statement is similar to a September 1971 statement that was part of the record in March 1972; in the September 1971 statement, the Veteran reported that he was assaulted in service and was hit on the head.  However, the October 2012 statement does provide new evidence in that the Veteran asserts that he had a nervous disorder since the assault.   

This evidence is also material because this medical evidence tends to show that the Veteran experienced a stressor event in active service, he experienced a nervous condition since the event, and he has psychiatric disorders.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of an inservice event, a possible association to service, and a current disability.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material and the claim for service connection is reopened.


ORDER

New and material evidence has been received and the Veteran's claim for service connection for a psychiatric disorder is reopened.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also 38 C.F.R. § 3.159 (c)(4) (2013).

Service connection for low back disability

Turning first to the claim seeking service connection for low back disability, the service treatment records document treatment for low back strain.  There is post-service medical evidence of current lower back disability.  Notably, however, the Veteran has not been afforded a VA examination addressing the etiology of his lower back disorder.  Such an examination is necessary, and the Board will remand the issue to afford the Veteran a VA examination addressing the etiology of his low back disability. 




Increased rating for residuals of fractured jaw. 

The Veteran was afforded VA examinations of the jaw in 2012 and 2014.  The 2012 VA examination indicated that the Veteran had nonunion of the mandible.  However this VA examination report does not specify whether the nonunion of the mandible was moderate or severe.  See 38 C.F.R. § 4.150, Diagnostic Code 9903 which provides a 30 percent rating for severe nonunion of the mandible.  Also, the VA examiner reported the motion of the jaw (inter-incisal and lateral excursion).  However, the examinations only reported active range of motion and did not report passive range of motion.  The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 4.59 as requiring examinations to include certain range of motion testing of joints including active and passive range of motion.  For these reasons, the Board finds that another VA examination is warranted.  

Entitlement to compensation under 38 U.S.C. § 1151 for a skin disability of bilateral buttock due to VA medical treatment.  

The Veteran asserts that he incurred a skin disorder or disease as a result of hospitalization at VA for lumbar spine surgery.  The record shows that the Veteran was hospitalized and underwent a right L4-L5 laminectomy and discectomy on June 14, 2012.  He subsequently underwent rehabilitation and pain management at VA in June and July 2012.  During this hospital stay, on June 27, 2012, during infection control surveillance rounds, a localized erythematous rash approximately 1 and 1/2 inches in size in right lower back in the lumbar area was observed.  Valacyclovir was prescribed.  The Veteran was discharged from VA on July 6, 2012.  See the VA hospital records dated in June 2012 and July 2012.  

The Veteran has not been afforded a VA examination for the section 1151 claim.  The Board finds that in light of the evidence, a VA examination is necessary.  




Entitlement to a psychiatric disorder to include a nervous disorder.  

The Board finds that VA has not notified the Veteran of the information or evidence that is necessary to substantiate a claim of service connection for PTSD or other psychiatric disorder due to personal assault pursuant to 38 C.F.R. § 3.304 (f).  While the Veteran is not specifically alleging PTSD, the Board will broadly interpret the claims for a psychiatric disorder.  The Court has held that claims for service connection for one psychiatric disorder encompasses claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  On remand, corrective notice in accordance with 38 C.F.R. § 3.304 (f)(5) should be sent to the Veteran.

The medical evidence of record shows that the Veteran has diagnoses of anxiety disorder not otherwise specified, depressive disorder not otherwise specified, and cognitive disorder not otherwise specified, rule out delirium.  See the June 2012 VA psychiatric consult.  In an October 2012 statement, the Veteran indicated that he was beat up in active service and this led to the nervous disorder.  He stated that while on active duty in Fort Jackson, one night, he was assaulted by five white guys and he was beaten up, and he sustained the jaw fracture.  He stated that after that, he suffered from a nervous condition.  Service treatment records dated in December 1966 indicate that the Veteran reported to a health care provider that he was "beat up."  Service treatment records show that upon psychiatric examination in October 1966 for a Medical Board proceeding, his diagnosis was inadequate personality, chronic, severe, manifested by inadequate response to intellectual, emotional, social, and physical demands.  The Board finds that the Veteran should be afforded a VA examination to determine whether he currently has a psychiatric disorder that is related to his period of service. 

Entitlement to special monthly pension.

Finally, the claim for special monthly pension is inextricably intertwined with the claim for service connection.  Adjudication of this claim should be deferred until the development discussed above is completed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will defer adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence he must submit to substantiate his claim for service connection for PTSD or other psychiatric disorder based upon in-service personal assault.  

2.  Afford the Veteran a VA examination to evaluate the severity of the residuals of a fracture of the jaw with temporomandibular joint disease.   

The examiner must measure the both inter-incisal and lateral excursion ranges of motion, including active and passive range of motion and upon repeated motion.  To the extent possible, the examiner must address any additional loss of range of motion, due to such factors as pain, fatigue, weakened movement, or incoordination.  Any such additional losses of use should be expressed in terms of reduced inter-incisal range of motion or reduced lateral excursion range of motion.  The VA examiner must specify whether there is malunion or nonunion of the mandible, and if so, whether the nonunion of the mandible is moderate or severe and whether the malunion causes slight, moderate or severe displacement.    

The examiner should provide a complete rationale for the opinion rendered.  

3.  Afford the Veteran a VA examination to determine the exact nature and etiology of any current skin disability of the buttocks.  Once a specific diagnosis is made, the examiner should address whether such disability could be the result of the VA medical treatment and hospitalization in June and July 2012.  

If the Veteran is found to have a skin disability resulting from the June and July 2012 VA medical treatment, the examiner should offer an opinion as to whether it was:

(a) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

(b) (ii) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The examiner should provide the rationale for any opinions rendered.  

4.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of all current psychiatric disorders.  The examiner should report all current DSM diagnoses. 

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disorder was incurred in or is related to military service.  Attention is invited to the service treatment records which document that in December 1966, the Veteran reported to a health care provider that he was "beat up."  The service treatment records also show that the Veteran underwent psychiatric exam in October 1966 and his diagnosis was inadequate personality, chronic, severe, manifested by inadequate response to intellectual, emotional, social, and physical demands.  

The examiner should provide a complete rationale for each opinion rendered.  

5.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of all current low back disorders.  

For each low back disorder identified, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the low back disorder was incurred in or is related to military service, including any period of active duty for training. 

The examiner should provide a complete rationale for each opinion rendered.  

6.  Thereafter, readjudicate all issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


